 


109 HRES 487 : Supporting the goals and ideals of Korean American Day.
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 487 
In the House of Representatives, U.S., 
 
December 13, 2005. 
 
RESOLUTION 
Supporting the goals and ideals of Korean American Day. 
 
 
Whereas the influence of Korean Americans may be observed in all facets of American life, including entrepreneurship, the arts, and education; 
Whereas on January 13, 1903, 102 pioneer Korean immigrants arrived in the United States initiating the first chapter of Korean immigration to America; 
Whereas the centennial year of 2003 marked an important milestone in the history of Korean immigration; 
Whereas Korean Americans, like other groups of immigrants that came to the United States before them, have settled and thrived in the United States through strong family ties, community support, and hard work; 
Whereas Korean Americans have made significant contributions to the economic vitality of the United States and the global marketplace; 
Whereas Korean Americans have invigorated businesses, churches, and academic communities in the United States; 
Whereas Korean Americans have made enormous contributions to the military strength of the United States; 
Whereas today, at least 4,000 Korean Americans serve in the Armed Forces of the United States, with approximately 25 percent of them currently serving in Iraq; and 
Whereas the Centennial Committees of Korean Immigration and Korean Americans have designated January 13 of each year as Korean American Day to commemorate the first step of the long and prosperous journey of Korean Americans in the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of a Korean American Day; 
(2)urges all Americans to observe Korean American Day so as to have a greater appreciation of the invaluable contributions Korean Americans have made to United States; and 
(3)honors and recognizes the 103rd anniversary of the arrival of the first Korean immigrants to the United States. 
 
Jeff TrandahlClerk. 
